10

12

13

14

15

16

18

19

20

2]

22

24

Case 3:18-cv-00639-HTW-LRA Document 26 Filed 01/21/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN STATE OF
MISSISSIPPI NORTHERN DIVISION

TYRONE SMITH,

PLAINTIFF, No. 3:18-cv-639-HTW-LRA

VS.
MISSISSIPPI DEPARTMENT OF PUBLIC

SAFETY AND CYNTHIA PILGRIM,
INDIVIDUALLY

DEFENDANTS,

 

 

 

 

      

“ARTHUR JOHNSTON |...

 

Your Honor,

Requesting Motion to Compel hearing February 27, 2020 1:00 pm.

/- [4-20

MOTION TO COMPEL- 1

 
